EXECUTION COPY amendment no. 1 to BUSINESS COMBINATION AGREEMENT by and among NYSE Euronext DEUTSCHE BÖRSE AG ALPHA BETA NETHERLANDS HOLDING N.V. and POMME MERGER CORPORATION Amendment dated as of May 2, 2011 AMENDMENT NO. 1 TO BUSINESS COMBINATION AGREEMENT This AMENDMENT NO. 1, dated as of May 2, 2011 (this  Amendment ), to the Business Combination Agreement, dated as of February 15, 2011 (the  Business Combination Agreement ), is by and among NYSE Euronext, a Delaware corporation ( NYSE Euronext ), Deutsche Börse AG, an Aktiengesellschaft organized under the laws of the Federal Republic of Germany ( Deutsche Börse ), Alpha Beta Netherlands Holding N.V., a naamloze vennootschap organized under the laws of the Netherlands ( Holdco ), and Pomme Merger Corporation, a Delaware corporation and a newly formed, wholly owned subsidiary of Holdco ( Merger Sub ). RECITALS WHEREAS, the parties to the Business Combination Agreement desire to amend and supplement certain terms of the Business Combination Agreement as described herein; and WHEREAS, all capitalized terms not defined herein shall have the meaning ascribed to such terms in the Business Combination Agreement. NOW, THEREFORE, in consideration of the premises, and of the representations, warranties, covenants and agreements contained herein, the parties hereto agree as follows: 1. Effect of the Merger on NYSE Euronext Stock-Based Awards Held by Certain Persons . The last sentence of Section 2.8(b) of the Business Combination Agreement shall be amended and restated to read as follows: All restricted stock units granted under NYSE Euronexts Omnibus Incentive Plan or under NYSE Euronexts 2006 Stock Incentive Plan that are outstanding immediately prior to the Effective Time shall (i)to the extent unvested, vest as of the Effective Time, and (ii)be distributed as of the Effective Time; provided that (A)with respect to any such units that constitute deferred compensation within the meaning of Section 409A of the Code, such distribution shall occur on the date that it would occur under the applicable award agreement absent the application of this Section 2.8(b)(ii); and (B)with respect to any such units that are intended to constitute tax-qualified awards pursuant to Article 80 quaterdecies of the French tax code, NYSE Euronext shall have the right to determine whether such distribution shall occur as of the Effective Time or on the date that it would occur under the applicable award agreement absent the application of this Section 2.8(b)(ii). 2. Date of NYSE Euronext Stockholders Meeting . The first sentence of Section 7.3(a) of the Business Combination Agreement shall be amended and restated to read as follows: NYSE Euronext will take, in accordance with applicable Law and the NYSE Euronext Organizational Documents, all action necessary to convene a meeting of its stockholders (the  NYSE Euronext Stockholders Meeting ), with such date selected by NYSE Euronext but in no event to be later than the day prior the scheduled Expiration Time (the  NYSE Euronext Meeting Date ), which date shall be after the Registration Statement is declared effective (it being agreed that, in the event that the scheduled Expiration Time shall be postponed as a result of an extension of the Offer, NYSE Euronext may adjourn or postpone the NYSE Euronext Stockholders Meeting so that the NYSE Euronext Meeting Date is no later than the day prior to such newly scheduled Expiration Time). The current intention is for the NYSE Euronext Meeting Date to be July 7, 2011. 3. Conditions to Completion of the Offer . (a) Section 1.1(f) of the Business Combination Agreement is amended and restated to read as follows:  Conditions to the Offer . Holdcos obligation to accept for exchange, and to exchange, any Deutsche Börse Shares validly tendered and not withdrawn prior to the expiration of the Offer shall be solely ( ausschließlich ) subject to the satisfaction or waiver of the conditions set forth in Annex II (the  Offer Conditions ), including the Minimum Condition. (b) Annex II to the Business Combination Agreement is amended and restated to read in the form attached as Annex II to this Amendment. 4. Post-Closing Reorganization . The proviso in Section 3.1(b) of the Business Combination Agreement is amended and restated to read as follows: ; provided that, in each case, and subject to the legal obligations of the boards of Holdco and Deutsche Börse, the Post-Closing Reorganization shall be structured with the goal of providing holders of Deutsche Börse Shares who do not exchange their Deutsche Börse Shares in the Offer with, at a maximum, the same number of Holdco Share(s) per Deutsche Börse Share or consideration having the same value (without taking into account the different tax treatment or withholding requirements that may apply) that such holders would have received in the Offer had such holder tendered its Deutsche Börse Shares in the Offer, unless otherwise required by applicable Law (it being understood that, in the Post-Closing Reorganization, holders of Deutsche Börse Shares may under certain circumstances receive a different and, to the extent permitted by applicable Law, a lower amount or different form of consideration than they would have received in the Offer). 5. Waiver of Conditions . The last sentence of Section 10.3(d) of the Business Combination Agreement is amended and restated to read as follows: Any waiver, in whole or in part, of the conditions described in paragraph II.(b) or paragraph III.(b) of Annex II shall be made, in accordance with Section 21 para. (1) Takeover Law, no later than one business day prior to (or such later date as permitted by the BaFin) the date on which the Expiration Time is scheduled to occur (not taking into account any extension of the Expiration Date as a result of any waiver of an Offer Condition). -2- 6. Form of Holdco Articles of Association . Pursuant to Section 4.1(a) of the Business Combination Agreement, the parties acknowledge that, in connection with the regulatory approval process for the transactions contemplated by the Business Combination Agreement, a form of Holdco articles of association in the form attached as Exhibit A to this Amendment has been submitted with the SEC and is currently under review and may be subject to further modifications pursuant to Section 4.1(a) of the Business Combination Agreement. 7. Definitions Set Forth in Annex I . Annex I of the Business Combination Agreement shall be amended to (a)delete the defined terms Fully Diluted Basis; (b)change the reference to page reference for Minimum Condition to Annex II; and (c)add the following defined terms in alphabetical order: Belgian Law of August 2, 2002, CMVM, EMCR, Euronext Lisbon and Further Deutsche Börse Shares, each with a page reference to Annex II. 8. Modification or Amendment . Subject to the provisions of applicable Law, and except as otherwise provided in this Business Combination Agreement, this Amendment may be amended, modified or supplemented only by a written instrument executed and delivered by all of the parties hereto, whetherbefore or after approval of the matters presented in connection with the Offer and the Merger by NYSE Euronext stockholders; provided that, after any such approval, no amendment shall be made for which applicable Law or the rules of any relevant stock exchange requires further approval by such stockholders without such further approval. 9. Counterparts . This Amendment may be executed in any number of separate counterparts, each such counterpart being deemed to be an original instrument, and all such counterparts shall together constitute the same agreement. GOVERNING LAW AND VENUE . For purposes of the governing law and venue applicable to this Amendment, Section 10.5 of the Business Combination Agreement is restated herein in full, except that reference to this Agreement shall be references to this Amendment. No Third-Party Beneficiaries . This Amendment is not intended to, and does not, confer upon any Person other than the parties who are signatories hereto any rights or remedies hereunder. Severability . The provisions of this Amendment shall be deemed severable and the invalidity or unenforceability of any provision shall not affect the validity or enforceability or the other provisions hereof. If any provision of this Amendment, or the application thereof to any Person or any circumstance, is invalid or unenforceable, (a)a suitable and equitable provision shall be substituted therefor in order to carry out, so far as may be valid and enforceable, the intent and purpose of such invalid or unenforceable provision and (b)the remainder of this Amendment and the application of such provision to other Persons or circumstances shall not be affected by such invalidity or unenforceability, nor shall such invalidity or unenforceability affect the validity or enforceability of such provision, or the application thereof, in any other jurisdiction. -3- Interpretation; Construction . (a) The headings herein are for convenience of reference only, do not constitute part of this Amendment and shall not be deemed to limit or otherwise affect any of the provisions hereof. (b) The parties have participated jointly in negotiating and drafting this Amendment. In the event that an ambiguity or a question of intent or interpretation arises, this Amendment shall be construed as if drafted jointly by the parties, and no presumption or burden of proof shall arise favoring or disfavoring any party by virtue of the authorship of any provision of this Amendment. (c) Neither this Amendment nor any of the rights, interests or obligations under this Amendment shall be assigned, in whole or in part, by any of the parties hereto without the prior written consent of the other party. Any attempted or purported assignment in violation of the preceding sentence shall be null and void and of no effect whatsoever. Subject to the preceding two sentences, this Amendment shall be binding upon, inure to the benefit of, and be enforceable by, the parties and their respective successors and assigns. Remainder of Business Combination Agreement . Except as expressly set forth herein, this Amendment shall not by implication or otherwise alter, modify, amend or in any way affect any of the terms, conditions, obligations, covenants or agreements contained in the Business Combination Agreement, all of which shall continue to be in full force and effect. [Remainder of page left intentionally blank] -4- IN WITNESS WHEREOF, this Amendment has been duly executed and delivered by the duly authorized officers of the parties hereto as of the date first written above. NYSE EURONEXT By: /s/ Duncan Niederauer Name:Duncan Niederauer Title: Chief Executive Officer DEUTSCHE BÖRSE AG By: _/ s/ Reto Francioni Name:Dr. Reto Francioni Title: Chief Executive Officer By: _/s/ Gregor Pottmeyer Name:GregorPottmeyer Title: Chief Financial Officer ALPHA BETA NETHERLANDS HOLDING N.V. By: _/s/ Marcus Thompson Name:Marcus Thompson Title: Managing Director By: /s/ Stephane Biehler Name: Stéphane Biehler Title: Managing Director POMME MERGER CORPORATION By: _/s/ Marcus Thompson Name:Marcus Thompson Title: Managing Director By: /s/ Stephane Biehler Name:Stéphane Biehler Title: Vice-President [Signature Page to Amendment No. 1 to Business Combination Agreement] ANNEX II: Conditions to the Completion of the Offer Notwithstanding any other provisions of the Offer or this Agreement, and in addition to (and not in limitation of) Holdco’s rights to extend and amend the Offer at any time in its sole discretion (subject to the provisions of the Agreement and to applicable Laws, including for the avoidance of doubt Rule 14e-1(c) under the Exchange Act (relating to Holdco’s obligation to pay for or return tendered Deutsche Börse Shares promptly after termination or withdrawal of the Offer)), Holdco shall not be required to accept for payment or pay for, and may delay the acceptance for payment of or the payment for, any validly tendered Deutsche Börse Shares unless each of the following conditions shall be satisfied (or waived as set forth below). I. Mutual Conditions. Conditions that shall be waived by Holdco only following approval by both NYSE Euronext and Deutsche Börse, acting together (except for the condition in paragraph (d) of this Section I, which may not be waived, and for the condition in paragraph (g) of this Section I, which shall be waived by Holdco following approval by either NYSE Euronext or Deutsche Börse), in each case, if and to the extent that such waiver is permitted by the Takeover Act: (a) Minimum Condition. At the Expiration Time, the sum of (i)the number of Deutsche Börse Shares validly tendered in the Offer and not withdrawn prior to the Expiration Time and (ii)the number of Deutsche Börse Shares, if any, held by Holdco as of the Expiration Time shall be equal to or greater than 75% of the sum of (x)the number of Deutsche Börse Shares issued and outstanding as of the Expiration Time and (y)the number of Further Deutsche Börse Shares (such condition, the “Minimum Condition”). (b)
